Citation Nr: 0841234	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-33 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an initial rating in excess of 50 percent 
disabling for post traumatic stress disorder (PTSD).

2.	Entitlement to service connection for residuals of a foot 
rash, to include secondary to herbicide exposure.

3.	Entitlement to service connection for Hepatitis C.

4.	Entitlement to total disability based on individual 
unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970 
including service in Vietnam from October 1967 to October 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of the hearing is associated with the claims file.

In a December 2007 decision, the Board found sufficient new 
and material evidence to reopen the PTSD claim and remanded 
it for further development along with the claims additional 
claims listed above.

In a March 2008 rating decision of the Appeals Management 
Center in Washington, DC, the veteran was granted service 
connection for PTSD and assigned a 50 percent rating, 
effective May 29, 2003.  Inasmuch as a higher rating is 
available for the service-connected PTSD than that assigned 
in the December 2007 rating decision, and as a claimant is 
presumed to be seeking the maximum available benefit for a 
given disability, the claim for a higher rating as reflected 
on the title page remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.	Prior to March 13, 2008, the medical evidence of record 
shows the veteran's PTSD is manifested by intrusive 
thoughts, disrupted sleep, anxiety attacks, 
hypervigilance, and recurrent depression; and is 
productive of no more than occupational and social 
impairment with reduced reliability and productivity.

2.	Resolving all reasonable doubt in the veteran's favor, as 
of March 13, 2008, the medical evidence of record shows 
his PTSD is manifested by obsessional rituals which 
interfere with routine activities, depression affecting 
the ability to function effectively, and difficulty 
adapting to work or work like setting; and is productive 
of no more than occupational and social impairment with 
deficiencies in work and family relationships.

3.	The veteran served in the Republic of Vietnam during the 
Vietnam Era.

4.	Competent medical evidence does not show that the 
veteran's residuals of foot rash are causally related to 
his military service.

5.	Competent medical evidence does not show that the 
veteran's Hepatitis C is causally related to his military 
service.


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 50 percent 
for PTSD are not met, at least for the period prior to 
March 13, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.130, 
Diagnostic Code (DC) 9411 (2008).

2.	Resolving all reasonable doubt in favor of the veteran, 
the criteria for an initial rating of 70 percent, but no 
more, for PTSD are met, at least for the period from March 
13, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.130, Diagnostic 
Code (DC) 9411 (2008).

3.	Residuals of foot rash were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.309 (2008).

4.	Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  The veteran received 
notice of the VCAA in a February 2004 letter.

This letter satisfied VA's duty to notify under 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159, as this letter informed the 
appellant of what evidence was needed to establish the 
benefits sought, what VA would do or had done, and what 
evidence the appellant should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records necessary to support the 
claims that are not in the possession of a Federal department 
or agency.

The Board notes the decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
However, under 38 C.F.R. § 3.159(b)(3) (2008), the VA's duty 
to provide notice regarding the downstream elements of a 
claim is relieved once the veteran has filed a NOD for a 
claim in which service connection was granted.  Still, the 
veteran received notice of how VA determines disability 
ratings and effective dates in a December 2006 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  Service personnel and treatment 
records, Social Security Administration records, VA treatment 
records, VA medical examination reports and statements from 
the veteran and others have been associated with the record.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

PTSD Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under the General Rating Formula for Mental Disorders, set 
out in 38 C.F.R.          § 4.130, DC 9411, a 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

In March 2008, the veteran was granted service connection for 
PTSD and assigned a 50 percent rating, effective May 29, 
2003.  In order to qualify for a higher initial rating under 
DC 9411, the veteran must show that his PTSD is manifested by 
the symptoms listed above as warranting a 70 percent or 
higher rating.

Prior to March 13, 2008

On March 10, 2004, the veteran was evaluated for depression 
by a VA psychiatrist.  At that time the veteran's symptoms 
included nightmares.  His mental status was described as:

Alert, oriented x3, pleasant.  Affect is 
appropriate and mood is euthymic.  Speech is 
coherent and goal directed.  Denies auditory and 
visual hallucinations.  Denies feelings of 
worthlessness, helplessness, and hopelessness.  
Denies suicidal or homicidal ideations.  Memory for 
recent and remote events is intact.  Fair insight.  
Motivated to get help.

The psychiatrist rated the veteran's Global Assessment of 
Functioning (GAF) at 50, which indicates, serious symptoms or 
serious impairment in social, occupational, or school 
functioning.  Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).

Later that month, on March 25, 2004, the veteran was 
diagnosed with PTSD and his GAF score was reduced to 45, 
which is still in the same range as his previous score of 50.  
See DSM-IV.  His symptoms are listed as monthly nightmares 
and night sweats, poor concentration, few friends, avoidance, 
startle response, and hypervigilance.  The veteran stated 
that he had a close relationship with all seven of his 
children.  His vocational history includes work in factories 
and 15 years on the railroad.  Following a lay off, he 
learned carpentry and became self-employed.
A July 2004 psychiatric note shows the veteran reporting 
symptoms of flashbacks, nightmares, night sweats, and a 
fleeting thought of suicide a few weeks prior.

The veteran underwent the PTSD Residential Treatment Program 
from November to December 2007.  At his November 14, 2007 
psychiatric exam, the veteran complained of nightmares, night 
sweats, temper problems, depression, poor concentration, and 
decreased mood.  He was nicely groomed and friendly.  His 
speech was clear and coherent, with normal pace and volume.  
He had no involuntary movements, and no restlessness, 
fidgeting or distractibility.  His thought content was clear, 
reality-based, and non-bizarre.  His thought processes were 
coherent, linear, and reality-based.  His affect was varied 
and appropriate.  He denies any hallucinations or suicidal or 
homicidal thoughts.  His GAF score was 47.  At that time the 
veteran lived with his mother and stated that he had last 
worked eight years prior.  This note conflicts with the 
veteran's prior and subsequent statements that he was self-
employed, as recorded in the records from March 2004 and 
later in November 2007.  On November 20, 2007, the VA 
psychologist treating the veteran noted:

Veteran was neat and clean, and was casually 
dressed.  His speech was pressured, but coherent, 
logical, and goal-directed.  He was alert and 
oriented x 3. His mood was anxious and affect was 
irritable.  He denied and current suicidal or 
homicidal ideation or intent.  There was no 
evidence of psychosis. 

The veteran continued to display symptoms of PTSD, but the 
note does not elaborate further on these symptoms.

Based on the above, the Board finds that at no time between 
the effective date of service connection and March 13, 2008, 
had the veteran's PTSD met or nearly approximated the 
criteria for a rating in excess of 50 percent.  The record 
reflects that the veteran's PTSD was characterized by 
nightmares, night sweats, anxiety attacks, hypervigilance, 
and depression.  These symptoms most nearly approximate the 
criteria for a 50 percent disability rating under DC 9411.  
See 38 C.F.R. § 4.130.

Notably, the medical evidence does not reflect that the 
veteran had such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or the inability to establish and 
maintain effective relationships.  His PTSD symptoms were not 
found to manifest as deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood.  
Therefore, the requirements for a 70 percent evaluation prior 
to March 13, 2008, were not met.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
50 percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for the period 
between the grant of service connection and March 13, 2008.  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

March 13, 2008 and After

Under Fenderson, separate ratings can be established for 
separate periods of time based on the evidence at the time.  
12 Vet App 119 (1999).  On March 13, 2008, the veteran 
underwent a VA medical examination.  At that time, the 
veteran was experiencing symptoms of intrusive thoughts, 
disrupted sleep, obsessive behavior, anxiety attacks, 
hypervigilance, and recurrent depression.  He was neatly 
groomed and appropriately dressed.  His psychomotor activity 
and speech were unremarkable; his affect, constricted; and 
his mood, anxious.  His attention span was short.  His memory 
was normal.  His impulse control was good.  He was 
experiencing periodic anxiety attacks and disrupted sleep.  
He was not experiencing any delusions or suicidal or 
homicidal thoughts.  He exhibited some ritualistic or 
obsessive behavior in that he kept his doors and windows 
locked at all times.  He was experiencing some limitations on 
his activities of daily living, specifically the activities 
of shopping, driving, travelling, and other recreational 
activities.  The examiner further noted:

Veteran [has] social impairment issues as he has 
been married and divorced twice along with having 7 
children with 5 different women.  He has not worked 
in 10 years due to social dysfunction, difficulty 
dealing with authority as a complication from his 
PTSD along with health care issues.

The examiner rates the veteran's GAF score at 45.  See DSM-
IV.

Based on the above, specifically the additional symptoms of 
obsessive behavior and social dysfunction, and resolving 
doubt in the favor of the veteran, the Board finds that as of 
the March 13, 2008, VA medical examination, the veteran's 
PTSD met or most nearly approximated the criteria for a 70 
percent rating under DC 9411.  38 C.F.R. § 4.130.  The 
evidence above does not show the veteran's PTSD symptoms as 
meeting or nearly approximating the criteria for a 100 
percent rating, since the evidence does not indicate that the 
veteran's PTSD is productive of total occupational and social 
impairment.  Accordingly, the appeal is granted with regards 
to the period from March 13, 2008, onward.

Foot Rash Residuals Claim

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A § 1110; 38 
C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases if a 
veteran has been exposed to certain herbicide agents.  38 
C.F.R. § 3.309(e).  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, from February 28, 1961, to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

According to the veteran's service personnel records, he 
served in the Republic of Vietnam during the Vietnam era and 
is therefore presumed to have been exposed to certain 
herbicide agents.  See 38 C.F.R. § 3.307.

The veteran was diagnosed with tinea pedis in September 1992.  
However, tinea pedis is not listed as diseases associated 
with exposure to certain herbicide agents which are subject 
to presumptive service connection.  See 38 C.F.R. § 3.309(e).  
Therefore the Agent Orange presumption of service connection 
is not applicable.

Even though the veteran is not entitled to service connection 
on a presumptive basis, he is not precluded from establishing 
service connection for any current residuals of foot rash 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  As such, the Board 
has considered whether the veteran is entitled to service 
connection for residuals of foot rash on a direct basis.

As mentioned above, the veteran was diagnosed with tinea 
pedis in September 1992.  This is the first medical record of 
the veteran's foot ailment as the veteran's service treatment 
records and separation examination do not include reference 
to a foot rash.  However, the veteran testified at his 
hearing that his foot rash began in service but he delayed 
treatment until after he left service.  The medical records 
show that in October 2007, the veteran had an active annual 
prescription for Clotrimazole, a topical cream for fungal 
infections; however, this ointment is not listed among his 
medications the veteran was receiving during his inpatient 
treatment in November and December of that year.  It is 
unclear whether this ointment was prescribed for tinea pedis 
or in conjunction with the veteran's keratosis follicularis, 
a congenital skin disorder with which the veteran was 
diagnosed in January 2005.  Regardless, evidence of tinea 
pedis in 1992 and a prescription for an anti-fungal cream in 
2007 are insufficient to establish chronicity of symptoms.

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for residuals of a 
foot rash and this appeal must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. at 
55; 38 U.S.C.A. § 5107(b).

Hepatitis C Claim

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The first requirement of service connection under Hickson is 
a diagnosis of a current disability.  The veteran was 
diagnosed with Hepatitis C in March 2004.  Thus, Hickson 
element (1) has been met.

Hickson element (2) requires an in-service incurrence or 
aggravation of a disease or injury.  The veteran's service 
treatment records do not include reference to Hepatitis C.  
In fact, the first evidence of record that mentions a 
diagnosis of Hepatitis C is a VA medical record from March 
2004, thirty-five years after the veteran's military service.  
Additionally, in a January 2003 progress note, the VA nurse 
commented that the veteran denied any risk factors for 
Hepatitis C and stated that he had been tested in the past 
and that test was negative.  The evidence does not show in-
service incurrence or aggravation of Hepatitis C and 
therefore fails to meet the requirements of Hickson element 
(2) and the claim fails on that basis.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for Hepatitis C.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD), for the period prior 
to March 13, 2008, is denied.

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD), for the period from 
March 13, 2008, is granted, subject to the applicable laws 
and regulations concerning the payment of monetary benefits.

Entitlement to service connection for residuals of a foot 
rash, to include secondary to herbicide exposure is denied.

Entitlement to service connection for Hepatitis C is denied.


REMAND

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id.

The decision above establishes a 70 percent rating for the 
veteran's PTSD as of March 13, 2008.  This raises the issue 
of entitlement to a TDIU due to service-connected 
disabilities.  Thus the veteran is eligible for consideration 
of a TDIU.  The Board notes that the veteran's accounts of 
his recent employment have varied insofar as he has 
alternately asserted that he was self-employed and unemployed 
during the past ten years.  Therefore, the Board finds that 
additional development is needed to ascertain whether the 
veteran is currently self-employed; and if so, whether his 
self-employment, if any, is marginal or a substantially 
gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of a TDIU 
rating, the RO is asked to provide the 
veteran and his representative with a VCAA 
notice letter that complies with 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159, and 
to ensure that all notification and 
development action specific to a TDIU 
claim is satisfied.

2.  The RO should contact the veteran and 
ask that he identify any and all 
employment, including any self-employment, 
the type of position held, the dates of 
employment, and the earned income for each 
employment listed.

3.  The veteran should be afforded a VA 
examination, with an appropriate medical 
doctor, to determine the effect of his service-
connected PTSD on his ability to secure and 
follow a substantially gainful occupation.  The 
veteran's claims file should be made available 
to the examiner prior to the examination, and 
the examiner is requested to review the entire 
claims file in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner is requested to provide an opinion 
as to whether the veteran's service-
connected PTSD in and of itself precludes 
him from securing and following a 
substantially gainful occupation.  In 
reaching this opinion, the examiner is 
reminded that nonservice-connected 
disabilities, as well as the veteran's age, 
are not factors for consideration.

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above development, 
the RO should adjudicate the issue of 
entitlement to a TDIU rating, to include 
consideration of the provisions of 38 C.F.R. § 
4.16(b) for the period prior to March 13, 2008.  
If the determination is adverse to the veteran, 
he and his representative should be provided 
written notification of the adverse action and 
the veteran's right to appeal.  If an appeal is 
perfected on this issue, this case should be 
returned to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


